United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3514
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Joshua James Roberts,                   *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 28, 2010
                                Filed: June 2, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Joshua Roberts was charged with conspiring to manufacture 5 grams or more
of actual (pure) methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)
and 846. He pleaded guilty in accord with a written plea agreement, which contained
an appeal waiver. The district court1 sentenced Roberts to 262 months in prison, the
bottom of the advisory Guidelines range. On appeal, counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), and seeks to withdraw.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We will enforce the appeal waiver in this case because Roberts’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not constitute a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where appeal falls within
scope of waiver, both plea agreement and waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

     Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue not covered by the waiver.
Accordingly, we grant counsel leave to withdraw, and we dismiss this appeal.
                      ______________________________




                                        -2-